       Case 3:19-cv-00346-DPM Document 152 Filed 08/03/21 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

IN RE ELIJAH AND MARY
STINY TRUSTS                                             No. 3:19-cv-346-DPM

                                      ORDER
      1. Trustee Perkins' s motion to appoint counsel is conditionally
granted as modified. The three Stiny grandchildren are challenging
some of Perkins' s actions as co-trustee. Doc. 66 at          ,r 118;   Doc. 89 at
,r,r 15- 22, 43, 55, 58, 61;   Doc. 113 at ,r,r 7 & 9. He's entitled to counsel to
defend against those challenges. Deel. of Trust by Elijah G. Stiny and
Mary Moore Stiny, Article Eleven at ,r J, Doc. 9-1 at 20. There will be no
need for the Court to appoint counsel, however, if the three Stiny
grandchildren are not going to pursue those specific challenges against
Perkins. They must advise the Court of their position by 25 August
2021. If this part of the dispute endures, the Court will appoint Martin
Lilly as Perkins' s lawyer- on those issues alone- at an hourly rate of
$250 per hour.
      2. Trustee Perkins' s petition to sell real and personal property is
granted with directions. Perkins is authorized to sell the real and
personal property at an online public auction to occur after 31 August

2021. Perkins may retain Tasabah & Associates, LLC to advertise and
conduct the online public auction. Perkins must provide the three Stiny
      Case 3:19-cv-00346-DPM Document 152 Filed 08/03/21 Page 2 of 4



grandchildren an opportunity to visit and inspect the property 1n
person or remotely before the auction takes place.
     3.   Trustee Perkins requests authority to pay Mary Stiny' s
federal tax indebtedness for 2013, 2014, and 2015. The three Stiny
grandchildren oppose the motion, suggesting that the Trustee should
try negotiating a reduced amount rather than paying the full amount
sought by the IRS. The Court does not see any unfairness in the Trusts
paying now what would (and should) have been paid for Mrs. Stiny' s
benefit before her death. The taxes need to be paid to stop the accrual
of penalties and interest. The motion to pay the taxes is granted with
directions. The Court authorizes Perkins to pay the Internal Revenue
Service $333,361.85 from Regions Bank account No. xxxx4646. Perkins
must double check all the amounts and seek a refund if the facts
support such a request.
     4. On 14 June 2021, the Court conditionally substituted Jason
Wood as Rena's successor. Doc. 124 at 2-6. The Court did so because
of Jason's predominant interest in Rena's estate. On 30 June 2021, the
Tennessee probate court appointed Chris Beauchamp (Jason's lawyer)
as the personal representative of Rena's estate. Beauchamp has filed
copies of his letters of administration. Doc. 143-1. The three Stiny
grandchildren move unopposed to substitute Beauchamp for Jason.
This is a step forward. The Court directs the Clerk to substitute Chris
Beauchamp, personal representative of Rena Wood's estate, for Jason


                                   -2-
         Case 3:19-cv-00346-DPM Document 152 Filed 08/03/21 Page 3 of 4



Wood, successor to Rena Wood.                FED R. CIV. P. 25(a).   Though
Beauchamp is not a co-trustee, he must defend Rena's actions as trustee
and co-trustee. The Trusts will therefore pay reasonable attorney's fees
for that defense. Deel. of Trust by Elijah G. Stiny and Mary Moore Stiny,
Article Ten at   ,r D, Doc.   9-1 at 20; see also Doc. 79 at 3-5 in Centennial
Bank v. Wood, Case No. 3:17-cv-226-DPM (20 March 2018). Beauchamp
must submit motions for those fees every sixty days.              The Court
authorizes a reasonable hourly rate of $250. Beauchamp need not re-
plead or otherwise renew any argument or defense previously asserted
to the Stiny grandchildren' s counter-petition. The pleadings currently
of record inure to him as Rena's successor in this case.
     5. The Clerk of Court has informed me that all parties did not
advise her by 23 July 2021 that they waived any conflict of interest
created by the appearance of Justin Parkey, Curt Hawkins, and their
law firm as counsel for separate respondents Chantel Lynn Singh and
Carissa Hope Oldenburg. Doc. 130. But Parkey and Hawkins have
moved to withdraw, and their clients are seeking other counsel. This
step will moot any recusal issue. I will grant the motion to withdraw
and keep this case.
     6. For various reasons, the case has bogged down. Good cause
exists for a revised schedule. An Amended Final Scheduling Order will
issue.



                                       -3-
      Case 3:19-cv-00346-DPM Document 152 Filed 08/03/21 Page 4 of 4



                                 * *     *
     Motion to appoint counsel, Doc. 128, conditionally granted as
modified. Motion to sell real and personal property, Doc. 129, granted
with directions. Motion for authority to pay income taxes, Doc. 131,
granted with directions. Unopposed motion, Doc. 138, granted: Chris
Beauchamp, personal representative of the Estate of Rena Wood, is
substituted for Jason Wood, successor to Rena Wood.            Motion to
withdraw, Doc. 150, granted as modified. New counsel for Chantel
Lynn Singh and Carissa Hope Oldenburg must appear by 31 August
2021. The Court will relieve Parkey and Hawkins when new counsel
appears. Final Scheduling Order, Doc. 96, vacated.
     So Ordered.

                                                        7
                                         D .P. Marshall Jr.
                                         United States District Judge




                                   -4-
